PER CURIAM.
Now this day comes counsel -for petitioner and presents a motion to reverse and remand this cause in accordance with the stipulation of counsel, filed this date, which said stipulation of counsel is in the words and figures following, to wit:
It is hereby stipulated and agreed by and between the parties hereto, by and through their respective attorneys, that the order of the Board of Tax Appeals of March 29,1933, may be reversed and remanded and that a final order may be entered that there is a total deficiency for the years 1923 and 1924, in the sum of $1,500, inclusive of interest.
It is agreed that the said deficiency may be assessed and collected immediately, without regard to the restrictions, if any, contained in the Revenue Acts of 1926, 1928, and 1932.
On consideration whereof: It is now here ordered and adjudged by this court that the decision entered in this cause on March 29, 1933, by the United States Board of Tax Appeals be, and the same is hereby, reversed; and that this cause be, and the same is hereby, remanded to the said United States Board of Tax Appeals for further proceedings in accordance with the foregoing stipulation.